Case 1:20-cv-00351-LPS Document 37 Filed 11/17/20 Page 1 of 13 PagelD #: 951

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

INTERNATIONAL BUSINESS )
MACHINES CORPORATION, )
)
Plaintiff, )
) Civil Action No, 20-351-LPS

v. )

}) JURY TRIAL DEMANDED
AIRBNB, INC. )
)
Defendant. )

[PROPOSED] PATENT SCHEDULING ORDER

This 3 day of November, 2020, the parties having met and conferred regarding
the Court’s Case Management Checklist, the Court having conducted a Case Management
Conference/Rule 16 scheduling and planning conference pursuant to Local Rule 16.2(a) and
Judge Stark’s Revised Procedures for Managing Patent Cases (which is posted at
http://www.ded.uscourts.gov; see Chambers, Judge Leonard P. Stark, Patent Cases) on
November _, 2020, and the parties having determined after discussion that the matter
cannot be resolved at this juncture by settlement, voluntary mediation, or binding arbitration;

IT IS HEREBY ORDERED that:

Hearing on Motion to Transfer, Beginning at 11 a.m. on December 29, 2020, the
Court will hold a teleconference to hear argument on Defendant’s Motion to Transfer. (D.I. 27.)
iF Rule 26(a)(1) Initial Disclosures and E-Discovery Default Standard, Unless
otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to
Federal, Rule of Civil Procedure 26(a)(1) by November 24, 2020. If they have not already done

so, the parties are to review the Court's Default Standard for Discovery, Including Discovery of

 

 
Case 1:20-cv-00351-LPS Document 37 Filed 11/17/20 Page 2 of 13 PagelD #: 952

Electronically Stored Information ("ESI") (which is posted at http://www.ded.uscourts.gov: see
Other Resources, Default Standards for Discovery, and is incorporated herein by reference).

2. Joinder of Other Parties and Amendment of Pleadings. All motions to join other
parties, and to amend or supplement the pleadings, shall be filed on or before July 26, 2021.

3. Application to Court for Protective Order. Should counsel find it will be
necessary to apply to the Court for a protective order specifying terms and conditions for the
disclosure of confidential information, counsel should confer and attempt to reach an agreement
on a proposed form of order and submit it to the Court by December 10, 2020. Should counsel
be unable to reach an agreement on a proposed form of order, counsel must follow the provisions
of Paragraph 8(g) below.

Any proposed protective order must include the following paragraph:

Other Proceedings. By entering this order and limiting the disclosure
of information in this case, the Court does not intend to preclude
another court from finding that information may be relevant and
subject to disclosure in another case. Any person or party subject to
this order who becomes subject to a motion to disclose another
party's information designated “confidential” or “highly
confidential” pursuant to this order shall promptly notify that party
of the motion so that the party may have an opportunity to appear
and be heard on whether that information should be disclosed.

4, Papers Filed Under Seal. In accordance with section G of the Administrative
Procedures Governing Filing and Service by Electronic Means, a redacted version of any sealed
document shall be filed electronically within seven (7) days of the filing of the sealed document.
Should any party intend to request to seal or redact all or any portion of a transcript of a court
proceeding (including a teleconference), such party should expressly note that intent at the start
of the court proceeding. Should the party subsequently choose to make a request for sealing or

redaction, it must, promptly after the completion of the transcript, file with the Court a motion

for sealing/redaction, and include as attachments (1) a copy of the complete transcript

 

 
Case 1:20-cv-00351-LPS Document 37 Filed 11/17/20 Page 3 of 13 PagelD #: 953

highlighted so the Court can easily identify and read the text proposed to be sealed/redacted, and
(2) a copy of the proposed redacted/sealed transcript. With their request, the party seeking
redactions must demonstrate why there is good cause for the redactions and why disclosure of
the redacted material would work a clearly defined and serious injury to the party seeking
redaction.

5. Courtesy Copies. Other than with respect to "discovery matters," which are
governed by paragraph 8(g), and the final pretrial order, which is governed by paragraph 20, the
parties shall provide to the Court two (2) courtesy copies of all briefs and one (1) courtesy copy
of any other document filed in support of any briefs (i.e., appendices, exhibits, declarations,
affidavits etc.). This provision also applies to papers filed under seal.

6. ADR Process. This matter is referred to a magistrate judge to explore the
possibility of alternative dispute resolution.

7. Disclosures. Absent agreement among the parties, and approval of the Court:

a. By December 10, 2020, Plaintiff shall identify the accused product(s),
including accused methods and systems, and its damages model, as well as
the asserted patent(s) that the accused product(s) allegedly infringe(s).
Plaintiff shall also produce the file history for each asserted patent.

b, By January 25, 2021, Defendant shall produce core technical documents
related to the accused product(s), sufficient to show how the accused product(s) work(s),
including but not limited to non-publicly available operation manuals, product literature,
schematics, and specifications. Defendant shall also produce sales figures for the accused

product(s).

 

 
Case 1:20-cv-00351-LPS Document 37 Filed 11/17/20 Page 4 of 13 PagelD #: 954

c. By February 17, 2024, Plaintiff shali produce an initial claim chart
relating each known accused product to the asserted claims each such product allegedly
infringes.

d. By March 19, 2021, Defendant shall produce its initial invalidity
contentions for each asserted claim, as well as the known related invalidating references.

€. By September 1, 2021, Plaintiff shall provide final infringement
contentions.

f. By September 21, 2021, Defendant shall provide final invalidity
contentions.

8. Discovery. Unless otherwise ordered by the Court, the limitations on discovery
set forth in Local Rule 26.1 shail be strictly observed.

a. Discovery Cut Off. All discovery in this case shall be initiated so that it

will be completed on or before August 12,2021.

b, Document Production. Document production shall be substantially
complete by June 30, 2021.

c. Requests for Admission. A maximum of 25 requests for admission are
permitted for each side, excluding requests directed to authenticity.

d. Interrogatories.

i. A maximum of 25 interrogatories, including contention
interrogatories, are permitted for each side.
ii. The Court encourages the parties to serve and respond to
contention interrogatories early in the case. In the absence of agreement among

the parties, contention interrogatories, if filed, shall first be addressed by the party

 
Case 1:20-cv-00351-LPS Document 37 Filed 11/17/20 Page 5 of 13 PagelD #: 955

with the burden of proof. The adequacy of all interrogatory answers shall be
judged by the level of detail each party provides; i.e., the more detail a party
provides, the more detail a party shall receive.

e. Depositions.

i. Limitation on Hours for Deposition Discovery. Each side is limited

to a total of 70 hours of taking factual testimony by deposition upon oral
examination, excluding depositions of third parties and experts.

ii. Location of Depositions. Any party or representative (officer,
director, or managing agent) of a party filing a civil action in this district court
must ordinarily be required, upon request, to submit to a deposition at a place
designated within this district.

Exceptions to this general rule may be made by order of the Court. A
defendant who becomes a counterclaimant, cross-claimant, or third-party plaintiff
shall be considered as having filed an action in this Court for the purpose of this
provision.

The parties agree that depositions of witnesses under their control, except
any witness living outside of the United States, shall take place in the district in
which the witness works or lives unless the parties agree upon another location.

To the extent either party believes that a deposition would be affected by
the COVID-19 pandemic, the parties agree to meet and confer in good faith and
attempt to reach agreement on whether to conduct the deposition remotely via
video conference.

f, Disclosure of Expert Testimony.

 

 
Case 1:20-cv-00351-LPS Document 37 Filed 11/17/20 Page 6 of 13 PagelD #: 956

i. Expert Reports. For the party who has the initial burden of proof
on the subject matter, the initial Federal Rule 26(a)(2) disclosure of expert
testimony is due on or before October 1, 2021. The supplemental disclosure to
contradict or rebut evidence on the same matter identified by another party is due
on or before October 29, 2021. Reply expert reports from the party with the
initial burden of proof are due on or before November 23, 2021. No other expert
reports will be permitted without either the consent of all parties or leave of the
Court. Along with the submissions of the expert reports, the parties shall advise
of the dates and times of their experts' availability for deposition. All expert
depositions shall be completed by December 17,2021.

ii. Expert Report Supplementation, The parties agree they will permit
expert declarations to be filed in connection with motions briefing (including
case-dispositive motions).

iii. Objections to Expert Testimony. To the extent any objection to
expert testimony is made pursuant to the principles announced in Daubert v.
Merrell Dow Pharm., Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule
of Evidence 702, it shall be made by motion no later than the deadline for
dispositive motions set forth herein, unless otherwise ordered by the Court.
Briefing on such motions is subject to the page limits set out in connection with
briefing of case dispositive motions.

g. Discovery Matters and Disputes Relating to Protective Orders.
All discovery matters and disputes relating to protective orders shall be

referred to Magistrate Judge Sherry R. Fallon. The parties shali follow the

 

 
Case 1:20-cv-00351-LPS Document 37 Filed 11/17/20 Page 7 of 13 PagelD #: 957

Magistrate Judge Sherry R. Fallon’s “Discovery Matters — Procedures,” which
can be found on the Court's website (www.ded.uscourts.gov)

9. Tutorial Describing the Technology and Matters in Issue. Unless otherwise
ordered by the Court, the parties shall provide the Court, no later than the date on which their
opening claim construction briefs are due, a tutorial on the technology at issue. In that regard,
the parties may separately or jointly submit a DVD of not more than thirty (30) minutes. The
tutorial should focus on the technology in issue and should not be used for argument. The parties
may choose to file their tutorial(s) under seal, subject to any protective order in effect. Each
party may comment, in writing (in no more than five (5) pages) on the opposing party's tutorial.
Any such comment shall be filed no later than the date on which the answering claim
construction briefs are due. As to the format selected, the parties should confirm the Court's
technical abilities to access the information contained in the tutorial (currently best are “mpeg”
or “quicktime”).

10. Claim Construction Issue Identification, On March 2, 2021, the parties shail
exchange a list of those claim term(s)/phrase(s) that they believe need construction and their
proposed claim construction of those term(s)/phrase(s). This document will not be filed with the
Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a Joint
Claim Construction Chart to be submitted on March 16, 2021. The parties’ Joint Claim
Construction Chart should identify for the Court the term(s)/phrase(s) of the claim(s) in issue and
should include each party's proposed construction of the disputed claim language with citation(s)
only to the intrinsic evidence in support of their respective proposed constructions. A copy of

the patent(s) in issue as well as those portions of the intrinsic record relied upon shall be

 

 

 
Case 1:20-cv-00351-LPS Document 37 Filed 11/17/20 Page 8 of 13 PagelD #: 958

submitted with this Joint Claim Construction Chart. In this joint submission, the parties shall not
provide argument.

11. Claim Construction Briefing. The parties shall contemporaneously submit initial
briefs on claim construction issues on April 9, 26021. The parties’ answering/responsive briefs
shall be contemporaneously submitted on April 30, 2021. No reply briefs or supplemental
papers on claim construction shall be submitted without leave of the Court, Local Rule 7.1.3(4)
shall control the page limitations for initial (opening) and responsive (answering) briefs.

12. Hearing on Claim Construction. Beginning at 1 p.m. on May 27, 2021, the Court
will hear argument on claim construction. The parties shall notify the Court, by joint letter
submission, no later than the date on which their answering claim construction briefs are due: (i)
whether they request leave to present testimony at the hearing; and (ii) the amount of time they
are requesting be allocated to them for the hearing.

Provided that the parties comply with all portions of this Scheduling Order, and any other
orders of the Court, the parties should anticipate that the Court will issue its claim construction
order within sixty (60) days of the conclusion of the claim construction hearing. If the Court is
unable to meet this goal, it will advise the parties no later than sixty (60) days after the
conclusion of the claim construction hearing.

13. Interim Status Report. On May 7, 2021, counsel shall submit a joint letter to the
Court with an interim report on the nature of the matters in issue and the progress of discovery to
date, Thereafter, if the Court deems it necessary, it will schedule a status conference.

14, Supplementation, Absent agreement among the parties, and approval of the Court,
no later than July 19, 2021 the parties must finally supplement, inter alia, the identification of all

accused products and of all invalidity references respectively.

 

 
Case 1:20-cv-00351-LPS Document 37 Filed 11/17/20 Page 9 of 13 PagelD #: 959

15. Case Dispositive Motions. All case dispositive motions, an opening brief, and
affidavits, if any, in support of the motion shall be served and filed on or before January 21,
2022. Briefing will be presented pursuant to the Court's Local Rules, as modified by this Order.
Responses to dispositive motions shall be served and filed on or before February 18, 2022 and
Replies to dispositive motions shali be served and filed on or before March 11, 2022.

a. No early motions without leave. No case dispositive motion under Rule

56 may be filed more than ten (10) days before the above date without leave of the Court.

b. Page limits combined with Daubert motion page limits. Each party is
permitted to file as many case dispositive motions as desired; provided, however, that

each SIDE will be limited to a combined total of 40 pages for all opening briefs, a

combined total of 40 pages for all answering briefs, and a combined total of 20 pages for

all reply briefs regardless of the number of case dispositive motions that are filed. In the
event that a party files, in addition to a case dispositive motion, a Daubert motion to
exclude or preclude ail or any portion of an expert's testimony, the total amount of pages
permitted for all case dispositive and Daubert motions shall be increased to 50 pages for
all opening briefs, 50 pages for all answering briefs, and 25 pages for all reply briefs for
each SIDE.'

c. Hearing. The Court will hear argument on all pending case dispositive and

Daubert motions on April 22, 2022 beginning at 1 p.m. Subject to further order of the

 

' The parties must work together to ensure that the Court receives no more than a total of 250
pages (i.c., 50 + 50 + 25 regarding one side's motions, and 50 + 50 + 25 regarding the other side's
motions) of briefing on all case dispositive motions and Daubert motions that are covered by this
scheduling order and any other scheduling order entered in any related case that is proceeding on
a consolidated or coordinated pretrial schedule.

 
Case 1:20-cv-00351-LPS Document 37 Filed 11/17/20 Page 10 of 13 PagelD #: 960

Court, each side will be allocated a total of forty-five (45) minutes to present its argument

on all pending motions.

16. Applications by Motion. Except as otherwise specified herein, any application to
the Court shall be by written motion filed with the Clerk. Any non-dispositive motion should
contain the statement required by Local Rule 7.1.1. All motions to amend or strike are referred to
Magistrate Sherry R. Fallon.

17. Pretrial Conference. On August 26, 2022, the Court will hold a pretrial
conference in Court with counsel beginning at 11 a.m. Unless otherwise ordered by the Court,

_ the parties should assume that filing the pretrial order satisfies the pretrial disclosure requirement
of Federal Rule of Civil Procedure 26(a)(3). The parties shall file with the Court the joint
proposed final pretrial order with the information required by the form of Revised Final Pretrial
Order - Patent, which can be found on the Court's website (www.ded.uscourts.gov), seven days
before the pretrial conference. Unless otherwise ordered by the Court, the parties shall comply
with the timeframes set forth in Local Rule 16.3(d)(1 )-(3) for the preparation of the joint
proposed final pretrial order.

The parties shall provide the Court two (2) courtesy copies of the joint proposed final
pretrial order and all attachments.

As noted in the Revised Final Pretrial Order - Patent, the parties shall include in their _
joint proposed final pretrial order, among other things:

a. a request for a specific number of hours for their trial presentations, as
well as a requested number of days, based on the assumption that in a typical jury trial

day (in which there is not jury selection, jury instruction, or deliberations), there will be 5

10

 

 
Case 1:20-cv-00351-LPS Document 37 Filed 11/17/20 Page 11 of 13 PagelD #: 961

¥, to 6 % hours of trial time, and in a typical bench trial day there will be 6 to 7 hours of

trial time;

b. their position as to whether the Court should allow objections to efforts to
impeach a witness with prior testimony, including objections based on lack of
completeness and/or lack of consistency;

c. their position as to whether the Court should rule at trial on objections to
expert testimony as beyond the scope of prior expert disclosures, taking time from the
parties’ trial presentation to argue and decide such objections, or defer ruling on all such
objections unless renewed in writing following trial, subject to the proviso that a party
prevailing on such a post-trial objection will be entitled to have all of its costs associated
with a new trial paid for by the party that elicited the improper expert testimony at the
earlier trial; and

d. their position as to how to make motions for judgment as a matter of law,
whether it be immediately at the appropriate point during trial or at a subsequent break,
whether the jury should be in or out of the courtroom, and whether such motions may be
supplemented in writing.

18. Motions in Limine, Motions in limine shall not be separately filed. All in /imine
requests and responses thereto shall be set forth in the proposed pretrial order. Each SIDE shail
be limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine
request and any response shall contain the authorities relied upon; each in limine request may be
supported by a maximum of three (3) pages of argument and may be opposed by a maximum of
three (3) pages of argument, and the side making the in limine request may add a maximum of

one (1) additional page in reply in support of its request. If more than one party is supporting or

i]

 
Case 1:20-cv-00351-LPS Document 37 Filed 11/17/20 Page 12 of 13 PagelD #: 962

opposing an in limine request, such support or opposition shall be combined in a single three (3)
page submission (and, if the moving party, a single one (1) page reply), unless otherwise ordered
by the Court. No separate briefing shall be submitted on im Jimine requests, unless otherwise
permitted by the Court.

19. Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be
tried to a jury, pursuant to Local Rules 47 and 51 the parties should file (i) proposed voir dire,
(ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms three
(3) business days before the final pretrial conference. This submission shall be accompanied by
a courtesy copy containing electronic files of these documents, in WordPerfect or Microsoft
Word format, which may be submitted by e-mail to Judge Stark’s staff.

20. ‘Trial. This matter is scheduled for a 7 to 10-day trial beginning at 9:30 a.m. on
September 6, 2022, with the subsequent trial days beginning at 9:00 a.m. Until the case is
submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial
will be timed, as counsel will be allocated a total number of hours in which to present their
respective cases.

21. Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after a
jury returns a verdict in any portion of a jury trial, the parties shall jointly submit a form of order
to enter judgment on the verdict. At the same time, the parties shall submit a joint status report,
indicating among other things how the case should proceed and listing any post-trial motions
each party intends to file.

22, Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are limited

to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10 pages of reply

12

 
Case 1:20-cv-00351-LPS Document 37 Filed 11/17/20 Page 13 of 13 PagelD #: 963

briefs relating to any post-trial motions filed by that side, no matter how many such motions are

filed. { p [|
UNITED $TATES DISTRICT JUDGE

 

13

 
